DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 has been considered by the examiner.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shaft”, “handle”, “light source”, “mating endoscopic channel”, and “external device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 are similarly rejected by virtue of their dependency on claim 1.
Claim 18 recites the limitation "the direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0189940 to Kirsch in view of U.S. Publication No. 2020/0069879 to Snoke et al. (hereinafter “Snoke”).
Regarding claim 1, Kirsch discloses in Fig. 15A of an endoscopic system comprising: 
	 a sheath (Fig. 15A – Cannula 20) having a distal end with a leading surface (see examiner’s annotated Fig. 15A) and an inner surface (Fig. 4-angled ramp platform 36); 
	the leading surface at the distal end of the sheath having rounded edges so as to be atraumatic (see examiner’s annotated Fig. 15A); 
	an instrument (Fig. 15A-needle 50) at least partially inside the sheath and movable relative to the sheath along a longitudinal direction of the sheath ([0064]- the needle is advanced longitudinally toward the extended position, a portion of the tip portion of the needle is pushed out of the first aperture); 
	the inner surface being sloped (Fig. 4-angled ramp platform 36) so as to deflect the instrument at a predetermined angle as it is moved into contact with the inner surface and out of the sheath ([0057]- the angled ramp platform 36 serves to deflect the needle tip 52 through the first aperture 30 when the needle is moved to the extended position).

    PNG
    media_image1.png
    290
    748
    media_image1.png
    Greyscale

Kirsch does not expressly teach a shaft; a sheath disposed at least partially inside the shaft; the sheath being rotatable relative to the shaft so as to change the direction at which the instrument extends from the sheath.
However, Snoke teaches of an analogous endoscopic system including 
	a shaft (Fig. 3-lumen 104);
	a sheath disposed at least partially inside the shaft (Fig. 3- cannula 109); 
	the sheath being rotatable relative to the shaft so as to change the direction at which the instrument extends from the sheath ([0054]- rotating … cannula 109 until the needle 114 is at injection site 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirsch to include a rotatable sheath disposed at least partially inside the shaft, as taught by Snoke. It would have been advantageous to make the combination so that the patient experiences less discomfort and possible injury ([0054] of Snoke).
The modified device of Kirsch in view of Snoke will hereinafter be referred to as modified Kirsch.
Regarding Claim 5, modified Kirsch teaches the endoscopic system of claim 1, and Kirsch further discloses wherein the predetermined angle is any angle from about zero degrees to about 90 degrees (Fig. 4 – angled ramp platform 36; [0051]- the obtuse angle [theta] can be between about 150[deg.] to about 179[deg.]; see MPEP 2144.05(I)- Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).
Regarding Claim 6, modified Kirsch teaches the endoscopic system of claim 1, and Kirsch further discloses wherein the instrument is a cannula or a needle ([0050]-The medical device 10 comprises a cannula 20 and a needle 50 that is movable therein the cannula).
Regarding Claim 7, modified Kirsch teaches the endoscopic system of claim 1, and Kirsch further discloses wherein the instrument is a wire, a laser fiber, a guide wire, a sheath, or other endoscopic tool ([0028]-the system of the present invention may also be used to guide instruments or devices other than needles as may be needed in various applications (e.g. delivery of a small laser fiber for laser surgery)).
Regarding Claim 8, modified Kirsch teaches the endoscopic system of claim 1, and although Kirsch discloses the instrument being a laser fiber ([0028]-the system of the present invention may also be used to guide instruments or devices other than needles as may be needed in various applications (e.g. delivery of a small laser fiber for laser surgery)), Kirsch does not expressly teach further comprising a light source for providing light to the instrument. 
However, Snoke teaches of an analogous endoscopic system including a light source for providing light to the instrument ([0034]- a light source at a distal end). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch to include a light source for providing light to the instrument, as taught by Snoke. It would have been advantageous to illuminate the target tissue within the body to visualize the target ([0034] of Snoke). 
Regarding Claim 10, modified Kirsch teaches the endoscopic system of claim 1, and Kirsch further discloses the sheath being made of at least one of metals, plastics, and shape memory alloys, including nitinol ([0052]- the cannula can be formed from a substantially flexible material such as, for example, a polymeric material). 
Regarding Claim 12, modified Kirsch teaches the endoscopic system of claim 1, and Kirsch further discloses the sheath and the instrument being sized such that the instrument extends to a predetermined maximum distance out of the distal end of the sheath (see Figs. 15A, 15B, and 15C; [0074]- the needle 50 is positioned within the cannula lumen 28 and is movable from and between a withdrawn position and an extended position).
Regarding Claim 13, modified Kirsch teaches the endoscopic system of claim 1, and Kirsch further discloses the sheath being rotatably connected to a mating endoscopic channel via a Luer fitting ([0060]-The second end 84 of the needle hub comprises a means for coupling to a vessel containing a Supply or source of the injectable material. In another aspect, the second end of the needle hub forms a conventional Syringe attachment. Such as, for example, a luer attachment).
Regarding Claim 15, modified Kirsch teaches the endoscopic system of claim 1, and Kirsch further discloses the sheath being sized such that the sheath and instrument extends a predetermined maximum distance out of the distal end of the endoscope (see Figs. 15A, 15B, 15C).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0189940 to Kirsch in view of U.S. Publication No. 2020/0069879 to Snoke et al. (hereinafter “Snoke”) and further in view of U.S. Publication No. 2013/0324967 to Pillai et. al (hereinafter “Pillai”).
Regarding Claim 2, modified Kirsch teaches the endoscopic system of claim 1, but neither Kirsch nor Snoke expressly teach further comprising a handle disposed at a proximal end of the shaft, the handle having a slidable and locking knob for extending the instrument out of the sheath or retracting the instrument into the sheath. 
However, Pillai teaches of an analogous medical device including a handle disposed at a proximal end of the shaft (Fig 2 – handle 44), the handle having a slidable and locking knob (Fig 2 – actuator 51) for extending the instrument out of the sheath or retracting the instrument into the sheath ([0053]- The cover tube 60 is then advanced out of opening 54 by moving a slide button 51 proximally in handle 44; Note that “or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch to include a handle on the proximal end of the shaft that has a sliding and locking knob for extending the instrument, as taught by Pillai. It would have been advantageous to make the combination to add a way to advance and retract the instrument ([0014] of Pillai).
Regarding Claim 4, modified Kirsch, as modified by Pillai, teaches the endoscopic system in claim 2, but neither Kirsch nor Snoke expressly teach wherein the knob may lock the instrument into multiple different extended positions.
However, Pillai teaches of an analogous medical device wherein the knob may lock the instrument into multiple different extended positions (Figs 4A, 5A, and 5B demonstrate slide button 51 in different positions). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch so that the knob may lock the instrument into multiple different extended positions, as taught by Pillai. It would have been advantageous to allow the user to lock the instrument in the desired position for the procedure ([0053] of Pillai). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0189940 to Kirsch in view of U.S. Publication No. 2020/0069879 to Snoke et al. (hereinafter “Snoke”), and further in view of U.S. Publication No. 2013/0324967 to Pillai et. al (hereinafter “Pillai”) and U.S. Publication No. 2021/0177501 to Xai et al. (hereinafter “Xai”).
Regarding claim 3, modified Kirsch, as modified by Pillai, teaches the endoscopic system in claim 2, but neither Kirsch nor Snoke nor Pillai expressly teach further comprising a symbol on the handle for providing an indication of whether the instrument is extended or retracted.
However, Xai teaches of an analogous medical device further comprising a symbol on the handle for providing an indication of whether the instrument is extended or retracted ([0033]-As shown in FIG. 1A, handle 12 may also include one or more indicators, for example, indicators 39A, 39B). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch to include a symbol on the handle for providing an indication of whether the instrument is extended or retracted, as taught by Xai. It would have been advantageous to make the combination in order to provide a visual indication of the position of the instrument relative to the shaft ([0033] of Xai). 
Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0189940 to Kirsch in view of U.S. Publication No. 2020/0069879 to Snoke et al. (hereinafter “Snoke”) and further in view of U.S. Publication No. 2005/0124852 to Bolmsjo et. al (hereinafter “Bolmsjo”).
Regarding Claim 9, modified Kirsch teaches the endoscopic system of claim 1, but neither Kirsch nor Snoke expressly teach the sheath having a proximal end connectable to external devices while permitting straight through passage of the instrument.
However, Bolmsjo teaches of an analogous endoscopic device including the sheath (Fig. 2- catheter 10) having a proximal end connectable to external devices while permitting straight through passage of the instrument (Fig. 2 – supply device 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch so that the sheath has a proximal end connectable to external devices while permitting straight through passage of the instrument, as taught by Bolmsjo. It would have been advantageous to make the combination in order to allow fluid to pass directly from the external device to the instrument ([0036] of Bolmsjo).
Regarding Claim 16, modified Kirsch teaches the endoscopic system of claim 1, but neither Kirsch nor Snoke expressly teach the sheath having a proximal end connectable to an external device. 
However, Bolmsjo teaches of an analogous endoscopic device including the sheath (Fig. 2- catheter 10) having a proximal end connectable to an external device (Fig. 2 – supply device 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch so that the sheath has a proximal end connectable to an external device, as taught by Bolmsjo. It would have been advantageous to make the combination in order to allow fluid to pass directly from the external device to the instrument ([0036] of Bolmsjo).
Regarding Claim 17, modified Kirsch, as modified by Bolmsjo, teaches the endoscopic system of claim 16, but neither Kirsch nor Snoke expressly teach wherein the external device is a fluid.
However, Bolmsjo teaches of an analogous endoscopic device wherein the external device is a fluid ([0026]- a similar Supply device 26 for Supplying an appropriate inflation fluid).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch to include the external device being a fluid, as taught by Bolmsjo. It would have been advantageous to make the combination to allow for the supply of liquid ([0026] of Bolmsjo).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0189940 to Kirsch in view of U.S. Publication No. 2020/0069879 to Snoke et al. (hereinafter “Snoke”), and further in view of U.S. Publication No. 2017/0231474 to Saadat et. al (hereinafter “Saadat”).
Regarding Claim 11, modified Kirsch teaches the endoscopic system of claim 1, but neither Kirsch nor Snoke expressly teach of the instrument being made of metals, plastics, or shape memory alloys, including nitinol. 
However, Saadat teaches of the instrument being made of at least one of metals, plastics, and shape memory alloys, including nitinol ([0074]-Lateral needle 37 is a hypotube, which may be fabricated from a super-elastic metal, such as Nitinol). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch so that the instrument is made out of Nitinol, as taught by Saadat. It would have been advantageous to make the combination to allow the instrument to be easily inserted ([0091] of Saadat).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0189940 to Kirsch in view of U.S. Publication No. 2020/0069879 to Snoke et al. (hereinafter “Snoke”) and further in view of U.S. Publication No. 2004/0176660 to Abe.
Regarding Claim 14, modified Kirsch teaches the endoscopic system of claim 1, but neither Kirsch nor Snoke expressly teach further comprising a symbol on a handle for providing an indication of the rotational position of the sheath.
However, Abe teaches of an analogous endoscopic device including a symbol on a handle for providing an indication of the rotational position of the sheath ([0044]- As shown in FIG. 2, on the upper surface of the first operating knob 61, simplified symbols (visible makers) ".DELTA.U" and ".DELTA.D" 611 which indicate directions (up and down directions) toward which the bendable portion 21 is to be bent by the rotational operation of the first knob 61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kirsch to include a symbol on a handle for providing an indication of the rotational position of the sheath, as taught by Abe. It would have been advantageous to make the combination in order to indicate the rotational direction of the tube ([0044] of Abe).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0189940 to Kirsch in view of U.S. Publication No. 2020/0069879 to Snoke et al. (hereinafter “Snoke”) and U.S. Publication No. 2013/0324967 to Pillai et. al (hereinafter “Pillai”).
Regarding Claim 18, Kirsch discloses in Fig. 15A of an endoscopic system comprising: 
	 a sheath (Fig. 15A – Cannula 20) having a distal end with a leading surface (see examiner’s annotated Fig. 15A) and an inner surface (Fig. 4-angled ramp platform 36); 
	the leading surface at the distal end of the sheath having rounded edges so as to be atraumatic (see examiner’s annotated Fig. 15A); 
	an instrument (Fig. 15A-needle 50) at least partially inside the sheath and movable relative to the sheath along a longitudinal direction of the sheath ([0064]- the needle is advanced longitudinally toward the extended position, a portion of the tip portion of the needle is pushed out of the first aperture); 
	the inner surface being sloped (Fig. 4-angled ramp platform 36) so as to deflect the instrument at a predetermined angle as it is moved into contact with the inner surface and out of the sheath ([0057]- the angled ramp platform 36 serves to deflect the needle tip 52 through the first aperture 30 when the needle is moved to the extended position); 
	

    PNG
    media_image1.png
    290
    748
    media_image1.png
    Greyscale

Kirsch does not expressly teach a shaft; an imaging device disposed at a distal end of the shaft; a light source providing light to the distal end of the shaft; a sheath disposed at least partially inside the shaft; the sheath being rotatable relative to the endoscope so as to change the direction at which the instrument extends from the sheath; a handle disposed at a proximal end of the shaft, the handle having a slidable and locking knob for at least one position of extending the instrument out of the sheath and retracting the instrument into the sheath.
However, Snoke teaches of an analogous endoscopic system including a shaft (Fig. 3-lumen 104); an imaging device disposed at a distal end of the shaft ([0034]- such devices can include viewing components, such as a video camera and a light source at a distal end); a light source providing light to the distal end of the shaft ([0034]- such devices can include viewing components, such as a video camera and a light source at a distal end); a sheath disposed at least partially inside the shaft (Fig. 3- cannula 109); the sheath being rotatable relative to the endoscope so as to change the direction at which the instrument extends from the sheath ([0054]- rotating … cannula 109 until the needle 114 is at injection site 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirsch to include an imaging device, light source, and rotatable sheath disposed at least partially inside the shaft, as taught by Snoke. It would have been advantageous to make the combination so that the patient experiences less discomfort and possible injury ([0054] of Snoke).
Additionally, Pillai teaches of an analogous endoscopic device including a handle (Fig. 2 – handle 44) disposed at a proximal end of the shaft, the handle having a slidable and locking knob (Fig 2 – actuator 51) for at least one position of extending the instrument out of the sheath and retracting the instrument into the sheath ([0053]- The cover tube 60 is then advanced out of opening 54 by moving a slide button 51 proximally in handle 44; Note that “or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirsch, as modified by Snoke, to include a handle on the proximal end of the shaft that has a sliding and locking knob for extending the instrument, as taught by Pillai. It would have been advantageous to make the combination to add a way to advance and retract the instrument ([0014] of Pillai).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795